Case 2:20-cv-00355-JDC-KK Document 1 Filed 03/19/20 Page 1 of 12 PageID #: 1



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION

 NASSAU MARITIME HOLDINGS
 DESIGNATED ACTIVITY COMPANY
               Plaintiff
                                                     CIVIL ACTION
 VERSUS
                                                     NO.
 M/V PACIFIC SKY, her engines, tackle,
                                                     SECTION
 appurtenances, etc., in rem, and
 PACIFIC SKY NAVIGATION LTD. in
                                                     MAGISTRATE
 personam
                       Defendants


                                VERIFIED COMPLAINT

         Plaintiff Nassau Maritime Holdings Designated Activity Company (“Nassau

Maritime”) files this Verified Complaint against the motor vessel PACIFIC SKY,

her engines, tackle, apparel, etc., in rem (the “Vessel”) and Pacific Sky Navigation

Ltd. (“Pacific Sky Navigation”), in personam, and stating an admiralty and

maritime claim within the meaning of Rule 9(h) of the Federal Rules of Civil

Procedure. Nassau Maritime respectfully represents the following upon information

and belief.

                                    JURISDICTION

        1.      This is an admiralty and maritime claim within the jurisdiction of the

United States and this Honorable Court pursuant to 28 U.S.C. §1333 and within the

meaning of Rule 9(h) of the Federal Rules of Civil Procedure. This is an action to

enforce a lien in rem against the M/V PACIFIC SKY (the “Vessel”), an ocean-going

vessel, to arrest the property of Pacific Sky Navigation pursuant to a preferred ship



PD.28195972.1
Case 2:20-cv-00355-JDC-KK Document 1 Filed 03/19/20 Page 2 of 12 PageID #: 2



mortgage, and for judgment against Pacific Sky Navigation in personam under the

mortgage held by Nassau Maritime. The Vessel is currently within this District.

        2.      This claim is brought pursuant to and in accordance with the

provisions of The Commercial Instruments and Maritime Liens Act, 46 U.S.C. §

31301, et seq., and under Supplemental Rule C of the Federal Rules of Civil

Procedure.

                               IDENTITY OF PARTIES

         3.     At all material times, Plaintiff Nassau Maritime is and was an Irish

company, with its registered office at Fleming Court, Fleming’s Place, 3rd floor,

Dublin 4, Ireland.

         4.     At all material times, Defendant Pacific Sky Navigation is and was a

Marshall Islands company with a registered office at Trust Company Complex,

Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960.

         5.     M/V PACIFIC SKY is a Marshall Islands flagged tanker of

approximately 250 meters in length, 44 meters in breadth, with gross tonnage of

62,856, and IMO Number 9408554. At all relevant times, the Vessel has been

engaged in international commerce and owned by Pacific Sky Navigation.

                                   BACKGROUND

         6.     Pursuant to a Loan Agreement dated 15 May 2008 (the “Loan

Agreement”)       between   HSH    Nordbank    AG   (“HSH    Nordbank”,   operating

subsequently as Hamburg Commercial Bank AG as described below) and Fair Seas

Navigation Ltd., Nordic Bay Navigation Ltd., Pacific Sky Navigation Ltd., Lambert




PD.28195972.1                              2
Case 2:20-cv-00355-JDC-KK Document 1 Filed 03/19/20 Page 3 of 12 PageID #: 3



Navigation Ltd., Northville Navigation Ltd., Providence Navigation Ltd., and

Spencer Navigation Ltd. (collectively, “Borrowers”), HSH Nordbank made available

to Borrowers a secured loan facility in the amount of $418,441,800.00 (the “Loan”)

to be divided into four tranches.

         7.     A copy of the original Loan Agreement and the two addenda thereto

are attached in globo as Exhibit 1.

         8.     As security for its joint and several obligations under the Loan

Agreement, Pacific Sky Navigation made certain covenants in a First Preferred

Marshall Islands Mortgage entered into between HSH Nordbank and Pacific Sky

Navigation dated 6 March 2009 (the “First Preferred Mortgage”). A copy of the First

Preferred Mortgage is attached as Exhibit 2.

         9.     In April 2019, HSH Nordbank began trading under the name

Hamburg Commercial Bank AG. See United Kingdom Financial Services Register

at https://register.fca.org.uk/ShPo_FirmDetailsPage?id=001b000000MfSqlAAF (last

visited on 13 March 2020). A printout of the relevant portion of the Financial

Services Register entry is attached for ease of reference as Exhibit 3.

         10.    On 21 June 2019, Hamburg Commercial Bank AG assigned the First

Preferred Mortgage to Promontoria Maritime Holding Designated Activity

Company (“Promontoria Maritime”). The Assignment of First Preferred Mortgage is

attached as Exhibit 4.

         11.    Also on 21 June 2019, Hamburg Commercial Bank AG assigned all

rights and obligations of Hamburg Commercial Bank AG arising from the Loan




PD.28195972.1                              3
Case 2:20-cv-00355-JDC-KK Document 1 Filed 03/19/20 Page 4 of 12 PageID #: 4



Agreement to Promontoria Maritime. That Loan Assignment Agreement is attached

as Exhibit 5.

         12.    A Certificate of Incorporation on Change of Name dated 9 January

2020 and showing that Promontoria Maritime has changed its name to Nassau

Maritime Holdings Designated Activity Company is attached as Exhibit 6.

         13.    Plaintiff Nassau Maritime is therefore entitled to proceed as

Mortgagee under the Loan Agreement and First Preferred Mortgage.

         14.    As detailed in the First Preferred Mortgage and as security for, inter

alia, Pacific Sky Navigation’s obligations under the Loan Agreement, Pacific Sky

Navigation registered with the Marshall Islands Registry the Mortgagee’s security

interest over the Vessel. A copy of the registration certificate of the First Preferred

Mortgage is attached as Exhibit 7.

         15.    The material terms of the Loan Agreement and First Preferred

Mortgage include the following:

               Pacific Sky Navigation has undertaken jointly and severally to make

                repayment of the Loan in multiple tranches, see Loan Agreement at

                Sections 2, 3, and 6 and at Schedule 1; First Preferred Mortgage at

                Article 1 paragraph 1;

               All costs and expenses incurred by the Mortgagee in the enforcement of

                the Loan Agreement and/or the First Preferred Mortgage shall be

                borne by Borrowers, see Loan Agreement at Section 29.1;




PD.28195972.1                               4
Case 2:20-cv-00355-JDC-KK Document 1 Filed 03/19/20 Page 5 of 12 PageID #: 5



               Failure to make any payment when due under the Loan Agreement

                shall constitute an Event of Default, see Loan Agreement at Sections

                20.1 and 20.2;

               In the event of an Event of Default, the Mortgagee has the right to,

                among other things, foreclose the First Preferred Mortgage and bring

                legal action for recovery of the Loan, see First Preferred Mortgage at

                Article II paragraph 1(b)(ii), (iii);

               On the occurrence of an Event of Default described under the Loan

                Agreement and the First Preferred Mortgage, default interest shall

                continue to accrue on overdue sums until payment is made by

                Borrowers, see Loan Agreement at Section 8.4;

         16.    In breach of the Loan Agreement and First Preferred Mortgage,

Borrowers failed to make payment of Tranche 3.B when due under the Loan

Agreement on 5 March 2019. This failure constitutes an Event of Default of the

Loan Agreement.

         17.    Also in breach of the Loan Agreement, Borrowers have failed to

provide information relating to certain earnings as requested by the Lender in

accordance with clause 18.2.7 of the Loan Agreement, and has failed to ensure that

certain earnings be paid into the relevant Earnings Account in accordance with

clause 19.1 of the Loan Agreement. These failures constitute further Events of

Default under the Loan Agreement.




PD.28195972.1                                   5
Case 2:20-cv-00355-JDC-KK Document 1 Filed 03/19/20 Page 6 of 12 PageID #: 6



         18.    On 12 March 2019, 10 April 2019, 13 September 2019, 14 October

2019, 9 March 2020, and 12 March 2020, Plaintiff and its predecessors in interest

sent notices of default and reservations of rights to Borrowers. Copies of these

notices of default and reservations of rights are attached in globo as Exhibit 8.

         19.    Despite demand, Borrowers have failed to remedy the Events of

Default.

         20.    As of 5 March 2020, the amounts due under the Loan Agreement are

$119,366,178.14 in principal and $4,867,472.32 in interest, plus applicable default

interest and costs and expenses of enforcement.

         21.    Accordingly, Plaintiff Nassau Maritime is entitled to exercise the

rights afforded to it under the Loan Agreement and First Preferred Mortgage,

including but not limited to the right to arrest the Vessel and foreclose on the First

Preferred Mortgage to recover the amounts due to it.

         22.    Nassau Maritime’s claims are maritime claims within the meaning of

Federal Rule of Civil Procedure 9(h) and Rule C of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions of the Federal Rules of

Civil Procedure.

         23.    All conditions precedent have been or will be performed.

                              FIRST CAUSE OF ACTION

                          Foreclosure of Maritime Lien In Rem

         24.    Nassau Maritime repeats and realleges as if fully set forth herein the

allegations set forth in Paragraphs 1-23 above.




PD.28195972.1                               6
Case 2:20-cv-00355-JDC-KK Document 1 Filed 03/19/20 Page 7 of 12 PageID #: 7



         25.    As a result of the above-described Events of Default, Pacific Sky

Navigation has breached the terms and conditions of the Loan Agreement.

         26.    Accordingly, Defendant Pacific Sky Navigation is liable under the Loan

Agreement.

         27.    Nassau Maritime has duly performed all of its obligations under the

terms of the Loan Agreement.

         28.    Nassau Maritime has incurred and will incur other and further costs,

including attorneys’ fees, in exercising its rights under the Loan Agreement, which

are recoverable in accordance with the terms of the Loan Agreement. The Loan

Agreement and First Preferred Mortgage, together with Defendant’s liability for

breach of the Loan Agreement, give rise to a maritime lien on the Vessel in the

current amount of $119,366,178.14 in principal and $4,867,472.32 in interest, plus

applicable default interest and costs and expenses of enforcement.

         29.    Nassau Maritime is entitled to judgment in rem against the Vessel,

and the immediate arrest thereof under Supplemental Rule C of the Federal Rules

of Civil Procedure, to satisfy the above-described maritime lien.

         30.    Nassau Maritime agrees to hold harmless and indemnify the U.S.

Marshal and all his deputies from any liability as a result of seizing the Vessel.

                             SECOND CAUSE OF ACTION

                       Breach of Foreign Preferred Ship Mortgage

         31.    Nassau Maritime repeats and realleges as if fully set forth herein the

allegations set forth in Paragraphs 1-30 above.




PD.28195972.1                               7
Case 2:20-cv-00355-JDC-KK Document 1 Filed 03/19/20 Page 8 of 12 PageID #: 8



         32.    As a result of the above-described Events of Default under the Loan

Agreement, Defendant Pacific Sky Navigation has breached the terms of the

Mortgage, which is a foreign preferred ship mortgage in accordance with 46 U.S.C. §

31301(6)(B).

         33.    By the terms and conditions of the Loan Agreement, Pacific Sky

Navigation is indebted to Nassau Maritime for the sum of at least $119,366,178.14

in principal and $4,867,472.32 in interest, plus applicable default interest and costs

and expenses of enforcement, with interest currently continuing to accrue.

         34.    Plaintiff Nassau Maritime is entitled to judgment in personam against

Defendant Pacific Sky Navigation in the amount of $119,366,178.14 in principal

and $4,867,472.32 in interest, plus applicable default interest and costs and

expenses of enforcement.

WHEREFORE,          PREMISES      CONSIDERED,       Nassau    Maritime    respectfully

requests:

         A. That process of arrest, in due form of law, according to the course and

practice of this Honorable Court in causes of Admiralty and Maritime Jurisdiction

within the meaning of the Constitution of the United States and Rule 9(h) of the

Federal Rules of Civil Procedure, may issue against the Vessel M/V PACIFIC SKY

and her engines, tackle, apparel, etc., and all other necessaries and equipment

belonging and appurtenant thereto, as provided in Rule C of the Supplemental

Rules for Certain Admiralty and Maritime Claims, and that all persons claiming

any interest in the Vessel may be cited to appear and answer the matters aforesaid,




PD.28195972.1                              8
Case 2:20-cv-00355-JDC-KK Document 1 Filed 03/19/20 Page 9 of 12 PageID #: 9



and that the Vessel, her engines, tackle, apparel, etc., and all other necessaries

belonging and appurtenant thereto, may be seized, condemned, and sold to pay the

demands and claims of Nassau Maritime, with interest, costs, and attorneys’ fees,

and to pay other amounts required to be paid by Pacific Sky Navigation to Nassau

Maritime under the Loan Agreement, together with interest, costs, and attorneys’

fees; and

         B. That the First Preferred Mortgage executed by Pacific Sky Navigation

may be declared to be a valid and subsisting lien upon the Vessel, her engines,

tackle, apparel, etc., and all other equipment and necessaries belonging and

appurtenant thereto, which is prior and superior to the interest, liens, or claims of

any and all persons, firms, or corporations whatsoever; and

         C. That it may be decreed that any and all persons, firms, and corporations

claiming any interest in the Vessel are forever barred and foreclosed from all rights

or equities for redemption or claim of, in or to the mortgaged Vessel, her engines,

tackle, apparel, etc., and all other necessaries and equipment belonging and

appurtenant thereto and every part thereof; and

         D. That this Honorable Court shall direct the manner in which actual notice

of the commencement of this suit shall be given by Nassau Maritime to Defendant

Pacific Sky Navigation or the individual in charge of the Vessel and to any person,

firm, or corporation who has recorded a Notice of Claim of any discharged lien upon

the Vessel as provided under the Commercial Instruments and Maritime Liens Act,

46 U.S.C. 31301, et seq. as amended; and




PD.28195972.1                              9
Case 2:20-cv-00355-JDC-KK Document 1 Filed 03/19/20 Page 10 of 12 PageID #: 10



         E. That judgment be issued against the Vessel, M/V PACIFIC SKY in rem in

the full amount then due under the Loan Agreement and the First Preferred

Mortgage plus interest, charges, costs, and attorneys’ fees, as well as any and all

other amounts required to be paid by Pacific Sky Navigation to Nassau Maritime

under the Loan Agreement with interest and costs, and that the Vessel be arrested

under Supplemental Rule C of the Federal Rules of Civil Procedure to secure such

claim, and further, that Nassau Maritime reserves the right to proceed against

Pacific Sky Navigation and any other of the Borrowers for any deficiency that may

remain due after applying the available proceeds of the sale of the mortgaged Vessel

to the judgment herein; and

         F.     That judgment be issued against Defendant M/V PACIFIC SKY and

Defendant Pacific Sky Navigation, jointly and severally, in the full amount then due

under the Loan Agreement and the First Preferred Mortgage, plus interest,

together with interest, charges, costs, and attorneys’ fees, and any and all other

amounts required to be paid under the Loan Agreement and the First Preferred

Mortgage; and

         G. That Nassau Maritime have such other and further relief as in law or

equity it may be entitled to recover.




PD.28195972.1                            10
Case 2:20-cv-00355-JDC-KK Document 1 Filed 03/19/20 Page 11 of 12 PageID #: 11




                              Respectfully submitted,

                              PHELPS DUNBAR LLP



                              BY:   /s/ Kevin LaVie
                                    Kevin LaVie (#14125)
                                    Email: kevin.lavie@phelps.com
                                    Adam Davis (#35740)
                                    Email: adam.davis@phelps.comCanal Place
                                    365 Canal Street • Suite 2000
                                    New Orleans, Louisiana 70130-6534
                                    Telephone: (504) 566-1311
                                    Facsimile: (504) 568-9130
                                    -and-
                                    Marc G. Matthews (admission pro hac vice
                                    to be requested)
                                    Texas Bar No. 24055921
                                    500 Dallas Street, Suite 1300
                                    Houston, Texas 77002
                                    Telephone: (713) 626-1386
                                    Facsimile: (713) 626-1388
                                    ATTORNEYS FOR PLAINTIFF
                                    NASSAU MARITIME HOLDINGS
                                    DESIGNATED ACTIVITY COMPANY




PD.28195972.1                         11
Case 2:20-cv-00355-JDC-KK Document 1 Filed 03/19/20 Page 12 of 12 PageID #: 12




PD.28195972.1                         12
